 

 

 

 

dade

Case 1:18-cv-10836-PGG. Documen

 

UNITED STATES DISTRICT peu

 

SOUTHERN DISTRICT OF NEW YORK! SONcay 19 2019
7 SOC Me LLY FILED " NOV Q
Martin S. Gottesteld, pr Bea oh a
Plaintife OY Py en/=1¢9%——|| |PRO SE OFFICE
- against hoe, ~ Casé-Nov:.. BoC -108364PCGEEWG
Hugh J. Hurwitz, et al.,*- OOS SESE
Defendants

 

 

 

foe"
Mee

See
{i} he? ra Pops

  

90 Filed 11/19/19 ‘Page 1of 8

 

ECEIVE'

 

 

 

 

 

 

 

 

 

5

 

 

   

PLAINTIFF'S REPLY TO DEFENDANTS' OPPOSITION To MOTION FOR
EXTENSTON OF TIME TO FILE (DOCKET ENTRY 86) :

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro| se,

hereby replies to the defendants'
extensions of time to file (docket entz

In support of this reply, the plai
hereto; Declaration of Martin S. Gottes
The Honorable Court to take mandatory
R. Evid. 201(c)(2).

‘The plaintiff notes that the insté
failures of their agents to make commis
that by the design of the instant defer
to secure his supplies other than throv
the defendants deny that Mr. Robert Ded

Defendants frivilously aver that t

‘without further elaboration on what hé was unable to receive that is

preventing him from filing his opposition.

that such a list is explicitly included

opposition to his earlier motions for

v 86).

ntiff herewith provides Exhibit 1

feld; November 6th, 2019; and he moves

judicial notice thereof pursuant to Fed.

mt defendants do not. deny the recent
sary deliveries to the plaintiff, nor
dants, the plaintiff has no other means
ish these commissary deliveries. Nor do
ker is their agent. Please see D.E. 86.

he plaintiff moved for extensions

 

"Id. The plaintiff, however, notes

1 in Exhibit 2 to his previously-filed

MOTION FOR EXTENSION OF TIME TO FILE, mailed (and filed pursuant to Houston v.

Lack) on October 2nd. 2019, to wit: cot
erasing ribbons: manila envelopes; and

Defendants then--in an unsworn fi!

rr
xy cards; typewriter ribbons; typewriter
postage stamps.

ling--proffer the fallacy, “Moreover, as

evidenced by the multiple recent filings on the docket sheet. Plaintiff Ce

clearly has access to materials he needs to file documents with this Court."

~ Page

1 of 6 -

 

 
 

 

 

Case 1:18-cv-10836-PGG Documen

90 Filed 11/19/19 Page 2 of 8

D.F. 86. The plaintiff notes in Exhibit] 1 hereto. however, that neither the

defendants, their counsel, nor their ag

ents, have inquired with the plaintiff

in order to ascertain what "materials he needs to file" his opposition to:the

defendants’ motion to dismiss (D.E. 51-

It should be obvious, and the plai
Court, that the plaintiff's ability to
signify that he has the ability to file
plaintiff is unable to savy more at the
protected strategic information about t
upcoming opposition to D.E. 51-52, and
requiring the plaintiff to do so. The p
files ‘his opposition The Court will cle
delivery of the aforementioned supplies

filing-and that the plaintiff employed

52).
ntiff is certain it is not lost on The
file some things does not and cannot
all things. As noted in Exhibit 1, the
current juncture without giving away
he nature and composition of his

the defendants’ point: to. no authority
laintiff is confident that once he :
arly see that the lack of the timely
proximately caused the delay in its

considerable work-around measures to

minimize to the extent practicle such delays.

The plaintiff further notes for po
easilv could have--but did not--take ar
this situation. With a few phone calls
the delivery of the required supplies t
took to compose, file, and serve D.E. &
especially in light of their flagrant v
Court of Appeals in Aref v. Lynch, 833
plaintiff--a nationallv-published polit
management unit. (CMU) with no prior due
time when the instant case was pending
violations of the plaintiff's First Ame
Now, having unlawfully proverbially tie

by illegally designating him to a CMU i

- Page

sterity that the instant defendants

yv effort to rectify the root cause of
they likely could at any time see to

o the plaintiff in less time than it
6.. Their inaction is telling;

folation of the decision of The U-S.
F.3d 242 (2d Cir. 2016) in sending the
ical iournalist--to a conmmications-
process as required by The Court , at a
before This Court citing previous
ndment and other Constitutional rights.

d the plaintiff's hands behind his back

n violation of the explicit findings of

DP of 6 -

 
 

Case 1:18-cv-10836-PGG Documen

The U.S. Court of Appeals, the defendan
further limited the plaintiff's ability
complaining about the results of their
should rebuke rather than condone this
defendants in their unseemly: attémpt: ta

As noted under penalty of perjurv
plaintiff is eager for the prompt adiud
case. He is in fact the injured party
perhaps only chance of relief. The plai

(
forcing him to file this Saohition rat

ae

ag

{90 Filed 11/19/19 Page 3 of 8

ts and their parties in privity have
to file while disingenuously’
own acts and omissions. The Court 128
extrajudicial bullying by the instant
‘winat: all costs.

in Exhibit 1 hereto, the instant

ication of the merits of the instant

 

r such adjudication is his best and

tiff also notes, however, that: by

her than see to the proper actions by

their agents, the defendants have perhaps further delayed the plaintiff's

filing of his opposition by requiring h
and to use more of his limited supplies
filing his opposition. The plaintiff is
instant defendants as they filed D.E. 8

As The Honorable Court is no doubt
the supplies and the time he needs to f
motion to dismiss would constitute a de
under The First Amendmert.

Finally, defendants concede "there
Plaintiff mailing filings to the Court
docket." D.E. 86. This delay is entirel
and their parties in privity. Houston v
be attributed to the unrepresentéd. inca
delay represents a further violation by

parties in privity of their ow policie

im to spend the better part of a day

that otherwise would have gone towards
sure that this was not lost on the

6.
aware, denying the instant plaintiff

ile his opposition to the defendants'

nial of access to the courts cognizable

is often a significant lag between
and those filings appearing on the

y the responsibility of the defendants
» Lack, 487 U.S. 266 (1988). It cannot
rcerated plaintiff. Id. Indeed, this
the instant defendants and their

and procedures. Please see Exhibit 3

ts

>

to plaintiff's previous NOTICE OF FILING, mailed (and filed pursuant to

Houston v. Lack) on Monday, August 5th,

2019; i.e. marked excerpts of FBOP

- Page 3 of 6 -

 
 

Case 1:18-cv-10836-PGG Document

Program Statement 5800.10, "Mail Manage
REQUTREMENTS FOR SPECIAL AND LEGAT. MATI!
priority and every reasonable effort sh
special mail within 24 hours. Delivery
court documents or other legal papers,
staff making the actual deliverv to the
adhere to delivery time frames for spec
The plaintiff immediately perfects
he hands them to agents of the instant
These agents then exercise unlawful co
plaintiff's filings before they are al
C-F.R. § 540.203(a), "This corresponden
contraband and content;"' (2) 28 C.F.R.
from The Court from non-discretionary f
540.203(c), purporting to allow volume
the plaintiff's filings under arbitrari

Parte Hull, 312 U.S. 546 (1941): (The p

in
90 Filed 11/19/19 Page 4of 8

ment Manual.,"" § 306, "IN/OUT PROCESSING

; ‘Special and legal mail is afforded
all be made to assure delivery of

time is essential in the filing of
therefore, mail room staff, as well as
inmate (usually unit staff), must

ial mail."

his filings in the instant case when
defendants for mailing: to. The Court.
ent-based Executive review of the

|

ce is subject to staff inspection for

ed to The Court. Please see: (1) 28

§ 540.203(b)(1), excluding mail to and

orwarding; and (3)°28-€.FeRe § |

  

restrictions based upon page length of
ly-defined criteria. Please cf. Ex

laintiff further notes that the more-

limited definition of special mail found in 28 CFR § 540.203(b)(1), by the

express terms of that section, is limit
apply, for example, to the FBOP Program

Agents of the instant defendants a

 

sd to that part of C.F.R. and does not
Statement 5800.10 § 306).

nd their common counsel immediately

scan the plaintiff's filings and provide them to said counsel after the

plaintiff perfects his service of process pursuant to Fed. R. Civ. P.

ae cee

5(b)(2)(B) by hand-delivering his filings to the aforementioned agents of the

defendants and their common counsel. Thiis. counsel for the defendants sees the

plaintiff's filings in the instant case

before either The Court or the public,

and this constitutes a manifestly unfair advantage in the adversarial process.

Those agents then delay the actual mailing of the plaintiff's filings by weeks

- Page 4 of 6 -

 
 

 

Case 1:18-cv-10836-PGG Documen

90 Filed 11/19/19 Page 5 of 8

in violation of their own clearly~stated policies.

Indeed, all of the relevant delavs

actions and omissions of the instant de

in the instant case are due t

fendants; from placing the pla

o the

intiff in

the SHUs at MDC Brooklyn and FIC Oklahoma City; to chilling his Litigation-

related communications by punishing him
court-ordered service of process in ano
instant case); to delaying the mailing «
their agents unlawfully exercise conten

filings: designating the plaintiff to a

for lawfully trving to assist

ther case (which delayed filin
|

t-based discretionary review 9

CMU where his phone and other
|

in the

es in the

of the plaintiff's court filings while

f those

communications--if not entirely suppressed as they have been for the past six

(6) months--would be vastly reduced in {

inordinately delayed; to now failing to

commissary purchases that are widely available to inmates inthe cust

the defendants elsewhere.

At every such juncture the plaintiff

The Court only to be denied.

And now, unsatisfied by the weeks-]
receives before the plaintiff's filings

seven-(7)-day period provided by Loc. Ci

frequency and duration. yet

allow the plaintiff to make n

£ has diligently sought relie

has been fair?
ong head start their counsel
appear on the docket and the

v. R. 6.1(b)(3) for them to reply to

 

the plaintiff's forthcoming opposition t

a

notwithstanding their superior numbers
technologies of which they deprive the {
a further twenty-one (21) days in which
other. delays their agents introduce to t
that are fully within the control of the
have stretched to twenty-one (21) days i

The Court declined to intervene to

repeated requests of the plaintiff. It would be clearly unjust for Th

- Page 5

o their motion to dismiss,. an
nd access to word-processing
laintiff, the instant defenda
to file their reply after wha
he prejudice of the plaintiff
defendants and their counsel

n the past.

preclude these unfair practic

of 6 -

 

ecessary

ody of

f from

already

normal

d
and other
nts seek
tever
~-delays
and that

ie

e Court .

the

 
 

Lack on: Wednesday, November 6th, 2019,

Case 1:18-cv-10836-PGG Documen

to now extend the seven-(7)-day period p
the defendants at prejudice to the plair

his claims when it is the defendants whe

very same delays about which they now complain.

Respectfully mailed pursuant to the

bearing sufficient affixed pre-paid first-class U.S. postage and U.S

Service tracking number 9114 9023 0722 4

of the FCI Terre Haute CMU unit team acting in her official capacity

agent of the defendants,

nf Le 6 —

 

Martin S. Gottesfeld, pro se
Reg. Nos: 12982-104-.

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE

OF SERVICE

 

I, Martin S. Gottesfeld, pro se, hereby certify that on Wednesday,

November 6th, 2019, I mailed a-copy of

ie:

90 Filed 11/19/19 Page 6 of 8

rovided by Loc. Civ. R. 6.1(b)(3) for
tiff and the prompt adjudication of

both introduce and benefit from the

 

prison-mailbox rule of Houston v.
—_—_—_—

and filed thereat, in an envelope

. Postal

291 7452 79, handed to Ms. J. Wheeler

as an

the foregoing document to counsel for

the defendants in the above-captioned case pursuant to Houston v. Lack by

handing said:copy in an envelope bearin
class U.S. postage to Ms. J. Wheeler of
acting in her official capacity as an a4

captioned case.

by:

> sufficient affixed pre-paid
the FCI Terre Haute CMU unit

rent of the defendants in the

 

Martin S. Gottesfeld, pro se

~ Page €

of 6 -

 

first-
team,

above-

 
 

 

 

 

a

Declaration of Martin S. Gottesfe

I, Martin S. Gottesfeld, do hereby
accurate to the best of my knowledge, in
of November, 2016, and I declare pursuan
penalty of perjury that the following is

1. My name is Martin S. Gottesfeld
case of 18-cv-10836-PGG-GWG, currently p
District Court for The Southern District

2. I received docket entrv (D.E.) 8
earlier today.

3. The defendants in the case have
ascertain what materials I-need to file
filed motion to dismiss the case (docket
counsel or other agents.

4. While I provided an explicit lis
of the defendants in the case have denie
more particularity the specific supplies
divulge protected strategic information
upcoming opposition.to docket:entry 51-5

5. I am eager to see the prompt adj
working long hours despite severe limite
their parties in privity so that I can f
52 as soon::as possible.

id:

affirm that the following is

true and correct:

of New York (hereafter "the

that I am currently missing

2 in the case.

fe

90 Filed 11/19/19 Page 7 of 8

true and

formation, and belief on this) 6th day
t to 28 U.S.C. § 1746(1) and:

“under

and I am the sole plaintiff in the
ending before The Honorable U.S.

case").

6 in the case for the first time

not inquired with me in order} to
my opposition to their previously-
entry 51-52), and neither have their

t of the various supplies tha agents
d me for weeks, specifying with any

would

about the nature and composition of my

udication of the case and I have been
tions imposed by the defendants and
ile my opposition to docket entry 51-

6. I am aware of no effort by the defendants in the case to rectify the
actions and omissions of their agents that have led to months of delay in the

case.

 

7. I am mailing this reply on Wedn
opportunity thereafter pursuant to Hous
handing this reply to Ms. J. Wheeler o
her official capacity as an agent for t
mailbox rule because there is no free-s

 

sday,: November 6th, 2019, or

my first

on v. Lack, 487 U.S. 266 (1988) by

the FCI Terre Haute CMU unit
e defendants pursuant to the
anding prison-mailbox in the

team in
prison-
FCI Terre

Haute CMU and the envelope containing this filing bears sufficient affixed |'-
S, Postal Service tracking number 9114 —

pre-paid first-class U.S. postage and U
9023 0722 4291 7452 79.

I declare: under penalty of perjury

America that the foregoing is true and ¢orrect. Executed on Wednesday,

November 6th, 2019.

CY RE

- Page 1

 

under the laws of the United

of 1 -

States of

 
Saar Pehl
(000: AN WHOM A\aii
LS aq oS,
ai") FE Cael
ir) ape i n

 

   

sel E992 b6C¥ L210 CZO8 PLIG s caanaaneeael

# ONDNDVEL SAN

 
